Citation Nr: 1016285	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-38 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from March 27, 2008?


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his Mother


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In August 2009, a Decision Review Officer (DRO) hearing was 
held.  In January 2010, a videoconference hearing was held 
before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for bipolar 
disorder, and entitlement to a total disability rating based 
on individual unemployability (TDIU) have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  These issues are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2009, the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
effective March 27, 2008.  The Veteran disagreed with the 
initial evaluation and subsequently perfected this appeal.  
The Veteran contends that the assigned evaluation does not 
adequately reflect the severity of his service-connected 
PTSD.  

Information in the claims folder indicates that the Veteran 
was awarded disability benefits from the Social Security 
Administration.  At the January 2010 hearing, the Veteran 
testified that he was disabled due to his bipolar disorder 
and PTSD.  On review, it does not appear that Social Security 
records were obtained.  Medical evidence pertaining to the 
Veteran's Social Security claim is potentially relevant to 
the claim currently on appeal and Social Security 
Administration records should be requested.  See Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); Murincsac 
v. Derwinski, 2 Vet. App. 363 (1992).

At the January 2010 hearing, the Veteran testified that he 
was receiving VA treatment for PTSD approximately every six 
weeks.  He also indicated that he went to the Vet Center.  On 
review, VA treatment records were last printed in January 
2009 and Vet Center records were last received in April 2008.  
Updated records should be requested.  See 38 C.F.R. 
§ 3.159(c) (2009).  

The Veteran most recently underwent a VA examination to 
assess the severity of his PTSD in January 2009.  At that 
time, the claims folder was not available for review.  In the 
March 2009 notice of disagreement, the representative argued 
that the absence of the claims folder was a clear violation.  

At the August 2009 DRO hearing, the Veteran's mother 
testified that the appellant had significant disability, to 
include lack of hygiene, depression, and anxiety attacks.  At 
the videoconference hearing, the Veteran reported numerous 
symptoms related to decreased mental health.  

The January 2009 examiner indicated that although the claims 
folder was not available for review, however, he was able to 
review a March 2004 VA examination as well as the Veteran's 
electronic record.  Still, the claims folder contains various 
private medical and Vet Center records that appear relevant 
to the assessment of the Veteran's level of disability.  
Considering this, as well as the testimony of record, the 
Board finds that additional examination is warranted.  See 
38 C.F.R. § 3.327 (2009); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Request the following records 
concerning the Veteran from the Social 
Security Administration: all medical 
records upon which the award of disability 
benefits was based.  All records obtained 
or any responses received must be 
associated with the claims folder.  If the 
RO cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

2.  Request complete VA treatment records 
from the West Haven VA medical center and 
the New London VA outpatient clinic for the 
period from January 2009 to the present.  
Additionally, request all records from the 
Norwich Vet Center since March 2008.  All 
records obtained or any responses received 
should be associated with the claims 
folder.  If the RO cannot locate such 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

3.  Thereafter, the Veteran should be 
afforded a VA PTSD examination by a 
psychiatrist.  The claims folder and a copy 
of this REMAND are to be made available for 
the examiner to review.  In accordance with 
the latest AMIE worksheet for rating PTSD, 
the examiner is to provide a detailed 
review of the Veteran's pertinent medical 
history, current complaints, and the nature 
and extent of any disability.  To the 
extent possible, the psychiatrist is 
requested to indicate the level of social 
and occupational impairment attributed to 
the variously diagnosed Axis I disorders, 
to include PTSD, bipolar disorder, and 
alcohol dependence.  Symptoms caused by 
posttraumatic stress disorder must be 
differentiated from symptoms caused by any 
other diagnosed psychiatric disorder to 
include any bipolar disorder, as well as 
from any symptoms related to alcoholism.  
If the symptoms cannot be differentiated 
that fact must be reported and the 
rationale for that conclusion explained.  
Indeed, a complete rationale for any 
opinion expressed must be provided.  The 
examiner is to append a copy of their 
Curriculum Vitae to the examination report.  

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

5.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO MUST adjudicate 
the issue of entitlement to service 
connection for a bipolar disorder, and 
readjudicate the issue of what evaluation 
is warranted for PTSD from March 27, 2008.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

